MEMORANDUM **
Inez Garcia appeals from the 18-month sentence imposed following her guilty-plea conviction for conspiracy to defraud the United States with respect to claims, in violation of 18 U.S.C. § 286. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Garcia contends that the district court erred by applying a two-level upward adjustment for her role in the offense, pursuant to U.S.S.G. § 3Bl.l(c). We conclude that the district court did not clearly err. See United States v. Maldonado, 215 F.3d 1046, 1051 (9th Cir.2000).
Garcia also contends that the district court erred by treating the Sentencing Guidelines as mandatory, and by imposing a sentence that was greater than necessary to accomplish the purposes of sentencing, as set forth in 18 U.S.C. § 3553(a). The record reflects that the district court understood that the Sentencing Guidelines are advisory, and adequately considered the relevant factors under 18 U.S.C. § 3553(a) in imposing a within-Guidelines range sentence. We conclude that the district court did not proeedurally err, and the sentence is substantively reasonable. See Gall v. United States, — U.S.-, 128 S.Ct. 586, 596-97, 169 L.Ed.2d 445 (2007); see also United States v. Carty, 520 F.3d 984, 992-93 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.